Citation Nr: 1210524	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-00 235	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a bilateral eye disability.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from December 1974 to December 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

The Board notes that the March 2010 remand included the issue of entitlement to service connection for a bilateral foot disability; however, during the pendency of the appeal, service connection was granted for bilateral plantar fasciitis in a November 2011 rating decision.  Accordingly, the issue of entitlement to service connection for a bilateral foot disability is no longer in appellate status, and no further consideration of the issue is required.  


FINDING OF FACT

Competent medical evidence of record etiologically links the Veteran's currently diagnosed normal tension glaucoma to his service and shows his diagnosed right eye Adie's tonic pupil was first manifest in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, normal tension glaucoma, with right eye Adie's tonic pupil, was incurred during his period of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to VA's duties to notify and assist a claimant.  The Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of this issue, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

First, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he injured both his eyes on at least two occasions in service and that he has continued to experience bilateral eye complaints, including blurred vision, eye pain, swelling and asymmetrical pupil dilation.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Indeed, his service treatment records indicate he was first seen for complaints of a right eye injury in January 1980 and was diagnosed with a right eye corneal abrasion in February 1980.  He was also diagnosed with a left eye corneal abrasion in March 1983 after sustaining a left eye injury.  A June 1991 treatment record notes the Veteran's complaints of blurred vision and findings indicating some asymmetry in pupil reaction, although afferent pupil defect was not assessed at the time.  A May 1992 treatment record notes there was some documentation of possible anisocoria in June 1991 and shows a current impression of anisocoria, right eye greater than the left eye, with no evidence of iritis.  Subsequent treatment records show diagnoses including anisocoria, Adie's tonic pupil of the right eye and cup-to-disc asymmetry related to glaucoma suspicion.  

Second, VA examination reports and treatment records show objective evidence of continued asymmetry in the Veteran's pupils' reactions as early as the November 2004 VA examination.  At that time the examiner noted that the Veteran's right pupil did not react at all and that the left pupil was normal.  A diagnosis was not provided at the time.  December 2008 and May 2009 treatment records show assessments of suspect glaucoma secondary to asymmetrical cup to disc ratio, greater in the left eye than the right eye.  Pursuant to the Board's March 2010 remand and after reviewing the Veteran's claims files and examining him in October 2010, a VA examiner diagnosed suspect low risk normal tension glaucoma based on asymmetric cupping and Adie's tonic pupil of the right eye, and opined that the diagnosed low risk normal tension glaucoma suspect and Adie's tonic pupil of the right eye was at least as likely as not caused by or the result of the Veteran's military service.  As noted above, service treatment records do indicate several eye injuries and evidence of pupil asymmetry in service and a diagnosis of Adie's tonic pupil of the right eye.  Thus, any doubt in this instance should be resolved in the Veteran's favor.  The Board finds the October 2010 VA examiner's opinion sufficient medical evidence of a link between the Veteran's in-service bilateral eye injuries, complaints and findings and his current bilateral eye complaints diagnosed as low risk normal tension glaucoma suspect and Adie's tonic pupil of the right eye.  There is no medical opinion of record contradicting the October 2010 examiner's opinion.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for low risk normal tension glaucoma with Adie's tonic pupil of the right eye.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for low risk normal tension glaucoma, with Adie's tonic pupil of the right eye, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


